El Juez Presidente Sr. Quiñones
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por Don ' Agustín Hernández Mena contra nota del Registrador de la 'Propiedad de San Germán denegatoria de la inscripción de una escritura de venta.
*131Resultando: ..qcle seguidas diligencias por el marshal de la Corte de Distrito de Mayagüez sobre ejecución de la-sentencia recaida en el pleito seguido por Don Agustín Hernández Mena contra J. A. Fleytas Suárez y J. A. Fleytas Colberg en cobro de pesos, se embargaron por el marshal una porción de te-rreno de la propiedad del deudor J. A. Fleytas Suárez y un condominio, equivalente á la mitad de otra finca rústica deno-minada “Bonifaeia,” sita eñ el barrio del “Miradero” del término municipal de Cabo Rojo, de la propiedad que se decía ser del otro deudor J. A. Fleytas Colberg, las que fueron adju-dicadas al acreedor Don Agustín Hernández Mena, por no ha-berse presentado licitadores á la subasta y de las cuales se otorgó por el submarshal de la corte de distrito la correspon-diente escritura.de venta á favor del comprador en 27 de agosto de 1906 por ante el notario público Don Víctor P. Mar-tínez y G-onzález, en la cual se omitió expresar el estado civil del deudor J. A. Fleytas Colberg.
Resultando: que presentada esta escritura para su inscrip-ción en el registro de la propiedad, la inscribió el registrador respecto de la porción de terreno embargada al deudor Sr. Fleytas Suárez, suspendiendo la inscripción respecto al con-dominio de la mitad de la estancia“Bonifaeia,” embargada al otro deudor Sr. Fleytas Colberg, por los motivos que expresa, la nota puesta por el registrador al pie de dicha escritura, la que copiada á la letra dice así:
“Inscrito el precedente documento, en cuanto á la porción de terreno de siete hectáreas, ochenta y seis áreas, ocho ■ centiáreas, al folio 48 vuelto del tomo 5o. del Ayuntamiento de Cabo Rojo, finca No. 254, inscripción 5a.; y suspendida la inscripción en cuanto.al con-dominio de una mitad de la estancia nombrada “Bonifaeia,” regis-trada á nombre de Don José Antonio Fleytas, sin que conste otro apellido, por título de compra, siendo casado, hasta tanto que se jus tifique que, primero: cuál de los demandados es el Don José Antonio Fleytas á que se refiere el registro y segundo: el estado civil de. dicho señor, omitido en el documento, sin cuyo requisito no es posible hacer calificación alguna; habiéndose tomado, entre tanto, *132anotación preventiva, por término de ciento veinte días, en cuanto á dicho condominio, al folio 60 vuelto del tomo Io. de Cabo Rojo, finca No. 26, anotación letra A. — San Germán, septiembre 28 de 1906.’'’
jResultando: que no estando conforme el presentante de la escritura con la nota del registrador, dejó eh su poder dicho documento para que lo remitiera á esta Superioridad en cum-plimiento de lo dispuesto por la Ley de la Asamblea Legisla-tiva de 1 de marzo de 1902, sobre recursos contra las resolu-ciones de los registradores de la propiedad, como así lo veri-ficó el registrador con su informe, explicando y ampliando los fundamentos dé su nota.
Resultando: que en confirmación de dicha nota elevó el registrador á este Tribunal Supremo copia certificada de la inscripción de la estancia denominada “Bonifacia” á favor de Don José Antonio Fleytas, casado y Don Sandalio Mendoza agricultor y vecino de Cabo Rojo y del asiento de presentación del título que motivó dicha inscripción en el que se designa á Don José Antonio Fleytas con el segundo apellido de Suárez.
Considerando: que la falta de expresar en los títulos cual-quiera de las circunstancias que se requieren para acreditar la-identidad de los interesados, constituye sólo un defecto subsanable, puesto que no implica la nulidad del título ni de la obligación en él contenida, y por consiguiente, que como tal defecto subsanable no impide la inscripción del documento, á tenor de lo que previene la sección 4a. de la Ley de la Asam-blea Legislativa de esta Isla de 1°. de marzo de 1902, sobre “recursos contra las resoluciones de los registradores de la propiedad. ’ ’
Vistos los artículos 65 de la Ley Hipotecaria y 110 del Reglamento y la resolución de la dirección general de los registros de 21 de julio de 1863. -
Se revoca la nota puesta por el Registrador de la Propie-dad de San Hermán al pie de la escritura de que se trata en cuanto, por ella declaró suspendida la inscripción del con-dominio de la estancia “Bonifacia” á favor del comprador *133Don Agustín Hernández Mena y se ordena al registrador pro-ceda á inscribir dicha escritura en el extremo en que dejó de hacerlo en la forma prescrita por la sección 4a. de la ley citada de 1°. de marzo de 1902; y devuélvase la escritura presentada con copia de la presente resolución para sn cumplimiento y demás efectos que proceda con arreglo á derecho.

Revocada.

Jueces concurrentes: Sres. Hernández, Figneras, Mac-Leary y Wolf.